t c no united_states tax_court dennis and dorinda j jelle petitioners v commissioner of internal revenue respondent docket no filed date ps are the owners of agricultural property which prior to the transactions at issue was subject_to outstanding mortgages held by the farmers home administration fmha after ps became unable to meet payment obligations under these mortgages ps and fmha negotiated an alternative arrangement pursuant thereto ps in paid to fmha the dollar_figure net recovery value of their property fmha in that year wrote off the remaining loan balance of dollar_figure and ps entered into a net recovery buyout recapture agreement to repay to fmha amounts written off in the event that they disposed of the land within a 10-year period held ps are required to recognize income in under sec 6l1 a i r c on account of a dollar_figure discharge_of_indebtedness in that year held further ps must report as income percent of amounts they received in the form of social_security_benefits in accordance with sec_86 i r c -- - held further ps are liable for the sec_6662 i r c accuracy-related_penalty on grounds of a substantial_understatement_of_income_tax gregory w wagner for petitioners michael j calabrese and mark j miller for respondent opinion nims judge respondent determined a federal_income_tax deficiency for petitioners’ taxable_year in the amount of dollar_figure respondent further determined an accuracy-related_penalty of dollar_figure pursuant to sec_6662 the issues for decision are whether petitioners are required to recognize income in from cancellation of indebtedness whether petitioners must report as income amounts received in the form of social_security_benefits and whether petitioners are liable for the sec_6662 a accuracy-related_penalty on account of a substantial_understatement_of_income_tax unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated in accordance with rule and the facts are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition was filed in this matter petitioners resided in the state of wisconsin prior to and during the year at issue petitioners operated a 235-acre farm in dane county wisconsin a principal activity of petitioners’ agricultural enterprises was the production of milk in however petitioners’ milk production fell to the point that they were no longer able to make monthly payments due under two outstanding mortgages on their farm real_estate these mortgages were held by the farmers home administration fmha and encumbered acres of petitioners’ property the first had been entered on date in the amount of dollar_figure the underlying loan had originally borne interest at a rate of percent which rate had subsequently been reduced to dollar_figure percent the second mortgage in the amount of dollar_figure had been executed on date to secure a loan bearing 5-percent interest faced with the above-mentioned inability to meet payment obligations on these mortgages petitioners contacted richard a guenther county supervisor and agriculture credit manager of the dane county office of the farm service agency to explain their q4e- situation and to consider payment alternatives between and petitioners explored with mr guenther two alternatives to foreclosure of the fmha mortgages the first of these options involved a debt restructuring and the second entailed a buyout of the mortgages by petitioners at net recovery value net recovery value was calculated as the amount that would be realized from liquidation of the mortgaged collateral reduced by prior liens and certain costs in april and may of fmha advised petitioners that they did not qualify for debt restructuring that fmha intended to foreclose on its mortgages and that petitioners could avoid foreclosure by buying out the fmha loans at net recovery value a debt and loan restructuring system analysis report dated date contained the following language you may buy out your fmha loans for the net recovery value of dollar_figure if you pay the net recovery value any remaining balance on your fmha accounts will be written off the debt written off may be subject_to recapture a notice of intent to accelerate or to continue acceleration and notice of borrowers’ rights dated date further detailed the terms of these arrangements and informed petitioners if you are eligible and pay the recovery value fmha will write off the rest of your debt up to dollar_figure if you are eligible to pay the recovery value fmha will require you to sign a recapture agreement this agreement would allow fmha to require you to pay the difference between the recovery value and the current --- - market_value of your real_estate securing the loan if you sell it within years of the agreement fmha can never recapture more than it wrote off petitioners elected to proceed with the buyout at net recovery value in order to do so they obtained a loan from the state bank of mt horeb on date petitioners paid to fmha the net recovery value of dollar_figure prior to the making of this remittance the balance owed by petitioners to fmha was dollar_figure in exchange for the payment fmha wrote off the remaining dollar_figure of indebtedness then on date petitioners and fmha entered into a net recovery buyout recapture agreement pursuant to this agreement petitioners covenanted as follows if i we do sell or convey any part or all of this real_estate within years of this agreement i we must pay fmha the recapture_amount for that part sold or conveyed which is the smaller of a b orc a the fair_market_value of the real_estate parcel at the time of the sale or conveyance as determined by an fmha appraisal minus that portion of the recovery value of the real_estate or b the fair_market_value of the real_estate parcel at the time of the sale or conveyance as determined by an fmha appraisal minus the unpaid balance of prior liens at the time of the sale or conveyance minus the net recovery value of the real_estate if this amount has not been accounted for as a prior lien or cc the total amount of the fmha debt written off for loans secured_by real_estate i we agree that this amount is the outstanding balance of principal and interest owed on the fmha farmer programs loans s as of the date of this agreement without taking into account the related payment of recovery value -- - minus the net recovery value of the real_estate this amount is dollar_figure and is the maximum amount that can be recaptured to secure the foregoing recapture agreement and in accordance with its terms petitioners gave fmha a mortgage on the acres of their farmland secured_by the original fmha mortgages the recapture agreement provided that fmha would release this lien with respect to subject property sold or conveyed within years upon payment of the recapture_amount due with respect to portions of the encumbered real_estate not disposed of during the agreement’s 10-year term the lien would be released at the expiration of such period the lien was secondary to liens held by russell v jelle in the amount of dollar_figure and by the state bank of mt horeb in the amount of dollar_figure for the taxable_year the u s department of agriculture farm service agency issued to petitioners a form 1099-c cancellation of debt showing an amount of debt canceled of dollar_figure petitioners did not report this amount as income on their tax_return and provided thereon no reference to the buyout transaction or explanation of its treatment petitioners additionally received social_security_benefits during in the amount of dollar_figure no portion of these benefits was disclosed by petitioners on their return for - discussion i discharge_of_indebtedness as a general_rule the internal_revenue_code imposes a federal tax on the taxable_income of every individual see sec_1 sec_61 defines gross_income for purposes of calculating taxable_income as all income from whatever source derived and further specifies that income_from_discharge_of_indebtedness is included within this broad definition sec_61 the underlying rationale for such inclusion is that to the extent a taxpayer is released from indebtedness he or she realizes an accession to income due to the freeing of assets previously offset by the liability see 284_us_1 statutory exceptions to the above rule are set forth in sec_108 sec_108 excludes from the operation of sec_61 indebtedness which is discharged ina title_11_case which is discharged when the taxpayer is insolvent which consists of qualified_farm_indebtedness or which consists of gualified real_property business indebtedness additional circumstances in which no income from cancellation of indebtedness need be recognized are established by case law for instance the refinancing of a debt may operate as an exception to the reguirement of inclusion see 81_tc_77 when one obligation has merely been --- - substituted for another there has been no consequent freeing of assets so as to justify application of the rule in united_states v kirby lumber co supra the parties here do not contest the viability of these general principles petitioners in fact concede that the subject net recovery buyout transaction could result in a cancellation of indebtedness they further do not argue that any of the exceptions of sec_108 should operate to shield resultant income from recognition for the sake of completeness we note petitioners have stipulated that neither the qualified_farm_indebtedness nor the insolvency provision is at issue in this case and no evidence in the record would suggest that either bankruptcy or qualified_real_property_business_indebtedness could support exclusion petitioners contend however that any relevant discharge regquiring reporting of income can occur under the recapture agreement only upon the conveyance of encumbered land or the passing of years according to petitioners until such time their potential obligation to repay some part or all of the dollar_figure written off precludes a finding that the debt has been forgiven they view receiving a discharge and the amount thereof as contingent on eventually obtaining the release of their property from the recapture agreement --- - conversely respondent maintains that the net recovery buyout transaction effected a discharge_of_indebtedness in within the meaning of sec_61 respondent further asserts that the recapture agreement is too contingent and indefinite to constitute a substitution continuation or refinancing of the original debt so as to delay recognition respondent relies particularly on the fact that petitioners have no definite obligation to make any further payments in essence then the principal disagreement between the parties centers on whether the recapture agreement executed by petitioners continues their obligation to fmha in a manner such that there was in no discharge_of_indebtedness within the meaning of the internal_revenue_code furthermore as their respective contentions reveal the two sides reach opposing answers to this guestion in large part because each characterizes a different aspect of the buyout arrangement as contingent petitioners view the cancellation itself as contingent asserting that the subject transaction merely generated an agreement to cancel their debt at a future time respondent on the other hand styles the instant scenario as involving a present cancellation with a contingent future obligation to repay if there exists only an agreement to cancel prospectively the debt is discharged not at the time the agreement is made but at the time conditions specified therein are satisfied see -- - 88_f2d_170 5th cir affg 34_bta_424 shannon v commissioner tcmemo_1993_554 for example walker v commissioner supra pincite involved a settlement entered in whereby the creditor agreed to cancel the balance of a debt after payments totaling a prescribed amount were made by the debtor this payment level was reached in and the discharge was held to have occurred in that year see id in contrast if an arrangement effects a present cancellation of one liability but imposes a replacement obligation the mere chance of some future repayment does not delay income_recognition where the replacement liability is highly contingent or of a fundamentally different nature see 82_tc_888 affd 823_f2d_33 2d cir 81_tc_77 specifically we stated in zappo v commissioner supra pincite that a note or obligation will not be treated as a true debt for tax purposes when it is highly unlikely or impossible to estimate whether and when the debt will be repaid we explained that highly contingent obligations should not be treated in_pari_materia with their more conventional counterparts and we further found that this reasoning applies with equal force to the issue of refinancing an indebtedness id pincite in addition we described the manner in which this precept was to be employed in a discharge setting as follows when an obligation is highly contingent and has no presently ascertainable value it cannot refinance or substitute for the discharge of a true debt the very uncertainty of the highly contingent replacement obligation prevents it from reencumbering assets freed by discharge of the true debt until some indeterminable date when the contingencies are removed in a word there is no real continuation of indebtedness when a highly contingent obligation is substituted for a true debt consequently the rule in kirby lumber applies and gain is realized to the extent the taxpayer is discharged from the initial indebtedness id the original debt in zappo v commissioner supra pincite had been characterized by a fixed amount a stated rate of interest and a due_date certain the replacement liability was for an amount that could not be ascertained until the end of years did not bear interest and would be credited with amounts paid_by a third party see id in those circumstances we held that the foregoing rule precluded treatment of the new obligation as replacement indebtedness see id see also carolina clinchfield ohio ry v commissioner supra turning to the matter at bar we believe that the precedent discussed above counsels a finding that petitioners’ indebtedness to fmha was discharged in for the simple reason that whether and when petitioners would ever be required to make any further payments to fmha rested totally within their own control if petitioners chose to sell their property within years from the inception of the net recovery buyout recapture agreement then in accordance with the terms of that agreement petitioners could be required to repay part or all of the dollar_figure written off by fmha if petitioners chose not to dispose_of their property then of course nothing further would be due petitioners’ obligation was thus highly contingent in every sense of the word this state of affairs fits perfectly within the precept formulated in zappo v commissioner supra that a highly contingent obligation will not be treated in_pari_materia with a more conventional counterpart petitioners’ initial debt to fmha the conventional counterpart in this case was fixed in amount bore a stated rate of interest and required periodic_payments in contrast petitioners’ liability under the recapture agreement had no certain amount was not interest bearing and mandated no definite payments an enforceable financial obligation may in fact never materialize at all faced with these differences we cannot reasonably view the latter alleged debt as a mere substitute for the former we are convinced that the rationale of 284_us_1 is particularly applicable here where the recapture agreement leaves petitioners in complete control of their assets and free to arrange their affairs so that none of their property’s value need ever be delivered to fmha - we hold that petitioners received discharge_of_indebtedness income in when fmha wrote off dollar_figure of petitioners’ outstanding loan obligation il social_security_benefits the second question raised by this litigation is whether a portion of the social_security_benefits received by petitioners is includable in their gross_income although this issue is largely computational we address it briefly to ensure lucidity the parties stipulated that petitioners received such benefits in the amount of dollar_figure of this total respondent contends that percent or dollar_figure must be reported as gross_income petitioners have offered no argument related to their social_security_benefits income_tax treatment of social_security_benefits is governed by sec_86 sec_86 applies to require inclusion of payments if the taxpayer’s adjusted_gross_income with certain modifications not relevant here plus one-half of the social_security_benefits received exceeds a specified base_amount see sec_86 this base_amount in the case of taxpayers filing a joint_return is dollar_figure see sec_86 b since petitioners reported adjusted_gross_income of dollar_figure and we have just held that they must include an additional dollar_figure from discharge_of_indebtedness the base_amount threshold is clearly exceeded -- in general then sec_86 provides that gross_income includes the lesser_of one-half of the social_security_benefits received during the year or one-half of the excess of the sum of a modified_adjusted_gross_income plus b one- half of the social_security_benefits over the base_amount the includable percentage is increased however if modified_adjusted_gross_income plus one-half of the social_security_benefits exceeds an adjusted_base_amount of for a joint_return dollar_figure see sec_86 c b accordingly petitioners are subject_to the greater inclusion which on these facts would be calculated pincite percent of the social_security_benefits received see sec_86 we therefore sustain respondent’s determination that dollar_figure percent of the stipulated dollar_figure in social_security_benefits must be included in petitioners’ gross_income for itil accuracy-related_penalty subsection a of sec_6662 imposes an accuracy-related_penalty in the amount of percent of any underpayment that is attributable to causes specified in subsection b among the causes so enumerated is any substantial_understatement_of_income_tax see sec_6662 a substantial_understatement is defined in sec_6662 to exist where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or -- - dollar_figure for purposes of this computation the amount of the understatement is reduced to the extent attributable to an item if there existed substantial_authority for the taxpayer’s treatment of the item or if the relevant facts affecting the treatment of the item were adequately disclosed on the taxpayer’s return or an attached statement and there was a reasonable basis for the taxpayer’s treatment of the item see sec_6662 d b an exception to the sec_6662 penalty is set forth in sec_6664 and reads no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the taxpayer bears the burden of establishing that this reasonable_cause exception is applicable as respondent’s determination of an accuracy-related_penalty is presumed correct see rule a regulations interpreting sec_6664 state the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 b income_tax regs applying these principles to the matter at hand we are constrained to rule that petitioners have failed to meet their -- - burden of showing the sec_6662 penalty inappropriate here again petitioners have offered no discussion or argument on this issue petitioners reported on their return a tax_liability of dollar_figure and disclosed neither the cancellation of debt income for which they received a form 1099-c nor their social_security payments based on our holdings above however they in fact owe taxes for well in excess of the level constituting a substantial_understatement furthermore none of the avenues of relief provided in the statutory text 1s open to petitioners there exists no substantial_authority for their complete failure to report or disclose so the amount of their understatement is not subject_to reduction under sec_6662 d b additionally due to the absence of explanation or evidence by petitioners on this issue we lack any grounds upon which to conclude that their treatment was a product of reasonable_cause and good_faith for purposes of the sec_6664 exception petitioners therefore are liable for the accuracy-related_penalty to reflect the foregoing decision will be entered for respondent
